Citation Nr: 0306497	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-18 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, and from May 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the veteran's 
claims for service connection for PTSD and a total rating 
based on individual unemployability due to service-connected 
disabilities.

The Board remanded this case in February 2002 for additional 
development.  The RO accomplished the requested development, 
and returned the case to the Board for appellate review.  The 
Board notes that the first issue listed above is ready for 
such review.  However, the second issue regrettably needs 
further development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to service connection for PTSD has 
been obtained and developed by the agency of original 
jurisdiction.

2.  The veteran is not a combat veteran, and it is not shown 
by competent medical evidence that he currently has PTSD that 
is causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met. 
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for 
service connection for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
particular, it is noted that the RO gave the veteran an 
opportunity to provide testimony in support of his appeal, 
which he did at a personal hearing that was held at the RO in 
January 1998.  A transcript of that hearing is of record.  
Having the veteran indicated that he had been found to be 
disabled by the Social Security Administration (SSA), the RO 
secured and made part of his claims folders copies of the SSA 
decision and the medical records on which it was based.  By 
letter dated in October 1999, the RO acknowledged the 
veteran's request to have a personal hearing before a 
traveling section of the Board, and advised him that his name 
had been added to a list of claimants seeking a Travel Board 
Hearing, but that they could not give him an estimate of when 
the next such hearings would be held.  By letter dated in 
December 1999, the RO advised the veteran that it could take 
months, or even years, before his request for a Travel Board 
Hearing could be honored, and offered the veteran the 
alternative of having a videoconference hearing before a 
member of the Board sitting in Washington, D.C.
The veteran elected to have that type of hearing, in a form 
that he returned and signed in February 2000.  In an October 
2000 letter, the RO notified the veteran that his 
videoconference hearing was about to be scheduled, explained 
to him what was a videoconference hearing, how it would 
benefit him, and what he needed to know regarding his request 
for a hearing.  In a form that the veteran signed and dated 
in November 2000, the veteran withdrew his request for a 
hearing, and asked that his case be forwarded to the Board 
for appellate disposition.

By letter dated in August 2001, the veteran was informed that 
his appeal was being certified to the Board and that, 
consequently, his record was in the process of being 
physically transferred to the Board's headquarters in 
Washington, D.C., but that the veteran nevertheless had the 
right to submit additional evidence or testimony within 90 
days from that letter.  Soon thereafter, the RO notified the 
veteran, by letter dated in October 2001, that his private 
attorney was no longer authorized to represent VA claimants 
and that he therefore had the right to obtain other 
representation.  The veteran was given 30 days to respond to 
that letter, but he did not do so.  Then, as indicated 
earlier, the Board remanded the two issues listed on the 
first two pages of this decision/remand in February 2002, for 
additional development.  Part of the development that was 
requested consisted of making sure that the RO had fully 
complied with VA's redefined duties to assist and notify 
under the VCAA.  The RO did so, by sending the veteran a 
letter, dated in March 2002, informing the veteran of what 
the evidence needed to show in order to establish entitlement 
to the benefit sought on appeal, of what evidence VA needed 
from him in regard to his claim for service connection for 
PTSD, and of his duty to send any such evidence not later 
than May 15, 2002.  In that letter, the RO once again 
reminded the veteran that, since the private attorney who he 
had initially retained was no longer authorized to represent 
claimants before VA, he had the right to select another 
representative, or elect to continue his claim without 
representation.  Finally, the veteran was provided, also in 
that letter, a toll-free number, and invited to use it to 
contact VA if he had any additional questions or needed any 
further assistance.  No response to that communication has 
been received from the veteran.  Also pursuant to the 
instructions in the February 2002 Board remand, the RO had 
the veteran examined in August 2002.  The report of his VA 
PTSD medical examination, and two other VA medical 
examination reports, have been made part of his record.  

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the issue 
of entitlement to service connection for PTSD is necessary 
under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issue of 
entitlement to service connection for PTSD have been made by 
the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of this particular issue would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual background and legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be granted for any disease or injury diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Eligibility for a PTSD service connection award requires that 
three elements be present: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  As 
amended in 1999, section 3.304(f) currently provides that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b).

In deciding this appeal, the Board has applied the amended 
version of section 3.304(f) cited above, as this version is 
clearly more favorable to the veteran's claim, which was 
still pending when this change in the law came into effect.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where the 
law or regulation is amended while a case is pending, the 
version that is most favorable to the veteran will apply).  
The amended version of section 3.304(f) removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. 4.125(a), which 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the most recent (fourth) edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (the DSM-IV).

The veteran's record, to include his DD Form 214, reveals no 
evidence of combat action or combat-related medals or 
citations that would suggest actual engagement in combat with 
the enemy during active military service, nor has the veteran 
claimed a combat-related stressor.  Rather, the veteran 
simply contends that the claimed PTSD was triggered when, 
while dodging a snowball that was thrown at him through a 
window during service, he hit that window with his head, 
suffering a cut to his ear.  (See the veteran's statements to 
this effect on pages 30 and 31 of the transcript of the 
January 1998 RO hearing.)  The veteran's service medical 
records confirm that the veteran sustained a laceration to 
the right side of his neck and his right ear, in January 
1976, after the veteran "dodged [a] snowball and pushed 
[his] head through [a] window."  No complaints of any 
psychiatric symptoms arising from this incident were reported 
at any time during service, to include when the veteran filed 
his report of medical history for separation purposes in 
March 1976, in which he denied ever having had, or currently 
having, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  In that report, the 
veteran did indicate that he had frequent trouble sleeping, 
but explained that statement by asserting that his trouble 
sleeping was due to an "unknown reason," and that it took 
him about 30 minutes to fall asleep.

At the January 1998 RO hearing, the veteran stated that he 
had no knowledge of having ever been diagnosed with PTSD, and 
responded affirmatively to a question from the hearing 
officer as to whether this incident had caused him to develop 
a psychiatric condition that later in time had been diagnosed 
as PTSD.  No response was recorded to a question from the 
hearing officer regarding whether currently there was 
"anything wrong" with him, and the veteran simply 
acknowledged in this regard that he had a scar on his neck.

The medical evidence in the veteran's claims files, which 
includes VA and private medical records, reveals that the 
veteran has been historically diagnosed with major depression 
and that he also has received diagnoses of alcohol and drug 
dependence, his drug dependence being attributed to heroine, 
methamphetamine, and cocaine.  None of the medical records in 
the files pertaining to psychiatric treatment reveal, 
however, any statements from the veteran explaining how his 
inservice laceration affected him, emotionally, so as to lead 
him to develop the claimed PTSD.  Instead, all such records 
merely indicate that the veteran had been depressed for many 
years after service, most likely due to post-service events 
and circumstances, to include his preoccupation regarding 
having received a diagnosis of multiple sclerosis ("MS," 
later on revised to fibromyalgia); his being homeless at 
times; his difficulties keeping a job, hence being 
financially unstable; and his evident drug and alcohol abuse 
difficulties.  In this regard, it is noted that a June 1994 
VA reveals a history of "several years" of depression and 
drug abuse, with symptoms including feelings of hopelessness, 
helplessness, and worthlessness, low energy, low self esteem, 
loss of interest in everyday activities, irritability, and 
fleeting suicidal thoughts.  The veteran said at that time 
that he had not had any prior treatment for these symptoms or 
for any other types of mental health problems.  He said that 
he had started smoking marijuana at age 17, that he had also 
used heroine, cocaine, and alcohol, and that his drug of 
choice was cocaine.  Major depression, recurrent, moderate, 
and cocaine dependence, were listed as the Axis I diagnoses.

Additionally, it is noted that, according to an April 1996 
private psychiatric consultation report, the veteran had been 
diagnosed with MS in 1992, described himself as "always 
down," and estimated that he had been suffering from some 
significant degree of depression for years.  The psychiatrist 
rendered a diagnosis of major depression, recurrent, moderate 
by history, without associated psychosis and in partial 
remission at the time, and pointed out "the possibility for 
recurrent depressive episodes based on history as well as in 
association with his [MS]."  Also, VA medical records 
produced in 1999 and 2000 reveal more recent treatment for 
the veteran's depression and drug addiction.

On VA PTSD medical examination in August 2002, the veteran 
started by saying that he was not doing well and that he was 
having "all kinds of medical problems."  He also complained 
of depression and difficulty sleeping and explained that, 
while he was able to sleep, he was not "restful."  In 
response to questions from the examiner, he did not report 
classic PTSD symptomatology, but only said that he might have 
a nightmare at most once every couple of weeks.  He typically 
would not remember the nightmares, but sometimes remembered 
"bits and pieces" and they involved somebody trying to 
attack him.  He said that he would then wake up exhausted, 
sometimes in a cold sweat.  He generally denied intrusive 
thoughts relating to his military experiences, but reported 
numerous intrusive thoughts dealing with "my drug and 
alcohol use."  He also said that he often dwelled on the 
fact that his life would not get any better.  He said that he 
was not easily startled by noises and stated that he was not 
comfortable in crowds, although he did go to restaurants on 
occasion.  He would go to large stores, but did not like 
them.  He said he did not like war movies and explained that 
"I just do not care for violence anymore."  The veteran 
also said that he had been separated from his wife for 
approximately 18 years, that he had not worked since 1994 
because he was "100% disabled," that "they do not know if 
I have MS or fibromyalgia," and that he spent his time 
watching TV and playing with his dog.  He attended AA 
meetings regularly, and denied alcohol or drug use in the 
past three years, adding that his drugs of choice were beer 
and crystal methamphetamine.

The report of the above VA PTSD medical examination further 
reveals that, on mental status examination, the veteran, a 
casually groomed individual who made limited eye contact 
during the examination but was fully cooperative, displayed 
significant anxiety and dysphoria.  Some "motoric" 
movements were noted during the examination.  Speech was 
within normal limits with regard to rate and rhythm.  The 
predominant mood was one of anxiety and depression, and the 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight, and no 
loosening of associations was noted, nor was there any 
confusion.  No gross impairment in memory was observed, and 
the veteran was oriented in all spheres.  Hallucinations were 
not complained of, and no delusional material was noted 
during the examination.  The veteran's insight was somewhat 
limited and judgment was adequate.  The veteran reported 
occasional suicidal ideation, but denied any intent.  He 
denied homicidal ideation.  He was considered competent for 
VA purposes and was in no need of psychiatric hospitalization 
at the time of the examination.  The examiner listed the Axis 
I diagnosis as "PTSD, not found," and explained that the 
veteran did not provide sufficient symptomatology on the 
examination towards a diagnosis of PTSD.  He also stated that 
as no stressor was specified as being confirmed, he could not 
comment on whether any such stressor might even potentially 
be sufficient to cause PTSD.

In the present case, as noted earlier, a review of the record 
reveals no evidence of psychiatric difficulties or 
disabilities at any time during service.  While the inservice 
incident that the veteran claims triggered his alleged PTSD 
has been confirmed, there is no competent evidence in the 
veteran's claims files demonstrating that the veteran 
currently suffers from PTSD (and that this claimed disability 
is causally related to that particular incident).  In fact, 
the veteran, having been specifically asked, has not 
described PTSD symptomatology directly related to the 
inservice incident.  Instead, he has only recently referred 
to nightmares, but claims he does not remember specifics on 
them, has reported "numerous" intrusive thoughts, but they 
are only related to his drug and alcohol problem, and has 
historically provided a history of depression.  Moreover, the 
VA psychiatrist who examined him in August 2002 opined that 
there was no sufficient symptomatology for a PTSD diagnosis.  
The psychiatrist's comment to the effect that "no stressor 
was specified as being confirmed" is noted, but this 
statement does not take from the fact that there is simply no 
diagnosis of PTSD in this case.  The psychiatrist's 
expectation to know what stressor was confirmed was, in the 
absence of a PTSD diagnosis, and in his own words, 
essentially to enable him to comment on whether any claimed 
stressor might even potentially be sufficient to cause PTSD.

As noted earlier, the earliest medical evidence in the 
veteran's claims files referring to any psychiatric 
difficulties was recorded in 1994, approximately 10 years 
after the veteran's separation from active military service, 
and that medical evidence described a history of several 
years of symptoms essentially associated with depression, and 
no complaints of his being suffering from a service-related 
psychiatric disability such as PTSD.

In short, the veteran is not a combat veteran, he has not 
provided sufficiently detailed information regarding how his 
claimed stressor has affected him so as to cause the claimed 
PTSD, and it is not shown by competent medical evidence that 
he currently has PTSD that is causally related to service.  
In view of this finding, the Board concludes that the 
criteria for entitlement to service connection for PTSD have 
not been met. 

Finally, it is noted that it is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In the present case, for 
the foregoing reasons and bases, there exists no reasonable 
doubt to be resolved in favor of the veteran in regard to his 
claim of entitlement to service connection for PTSD.  
Therefore, the claim must be denied.




ORDER

Service connection for PTSD is denied.


REMAND

In the February 2002 Board decision/remand, the Board 
remanded the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disabilities, with instructions to have the veteran's 
service-connected disabilities examined and to obtain a 
medical opinion as to the extent to which the veteran's 
disabilities impair the veteran's ability to obtain 
employment.   Accordingly, the RO had the veteran's service-
connected disabilities (bilateral painful feet, secondary to 
metarsalgia, with calluses, and residuals of osteotomies; 
residuals of an avulsion fracture at the base of the proximal 
phalanx of the right thumb; and a right ear scar) examined, 
and an opinion was furnished by the VA physician who examined 
the veteran's feet in August 2002, to the effect that the 
veteran's "condition in the right thumb, which is his 
dominant hand[,] and also the condition of his feet[,] would 
seriously impair the veteran's ability to obtain employment 
in the field for which he was trained."  This physician's 
opinion, however, was in part based on the premise that the 
veteran had "last worked in April 1994" and had not been 
able to work ever since, which is a statement that the 
veteran made at that time and the Board notes he has made 
before.  However, in reviewing the evidence in the veteran's 
claims files, the Board notes that several VA medical records 
indicate that the veteran was indeed working in the years 
2000 and 2001.  (See, for instance, an April 2000 record 
indicating that the veteran "continues to work IT job ...;" 
an August 2000 record indicating that the veteran was "on a 
full days leave from his IT job ...;" a November 2000 record 
indicating that, because of his depression, the veteran 
tended to "isolate, not attend meetings, skips work ...;" a 
December 2000 record indicating that the veteran was "doing 
well ... [and] paying his rent as scheduled, working ...;' and a 
July 2001 record indicating that the veteran "reported 
employment at the Post Office and [was] on light duty due to 
a fall."  This evidence raises serious doubts as to the 
accuracy of the veteran's employment history, as reported to 
and considered by the VA examiner in August 2002.

It is the Board's opinion, then, that a VA social and 
industrial survey should be obtained, in order to clarify the 
veteran's working history, to include whether he is currently 
working, and that thereafter the RO should send the veteran's 
claims files to the VA physician who rendered the above 
August 2000 opinion for an addendum to his report clarifying, 
if the veteran is currently not working and based on all the 
evidence of record, to include the social and industrial 
survey report, whether the service-connected disabilities, in 
and of themselves, render the veteran unable to secure or 
follow a substantially gainful occupation.

Thus, the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is remanded back to the RO for the following 
action:

1.  The RO should obtain a social and 
industrial survey to assess the veteran's 
day-to-day functioning.  A copy of the 
final survey report should be made part 
of the veteran's claims folders.  The 
surveyor should be made aware that the 
veteran is currently service-connected 
only for the following disabilities:  (a) 
bilateral painful feet, secondary to 
metarsalgia, with calluses, and residuals 
of osteotomies, currently rated as 30 
percent disabling; (b) residuals of an 
avulsion fracture at the base of the 
proximal phalanx of the right thumb, 
currently rated as noncompensable; and 
(c) a right ear scar, also currently 
rated as noncompensable.

The survey should include a detailed 
employment history, to include the 
veteran's reported working history in the 
years 2000 and 2001, as well as the 
veteran's current employment status, if 
any.  If the veteran is not currently 
employed, he should be asked if he has 
sought employment and, if so, from whom.

The surveyor should also address the 
veteran's social interactions to include 
those with family, friends, and 
neighbors.  Any participation in clubs, 
churches or other social activities 
should also be listed and discussed.

The surveyor is not limited to the 
foregoing instructions, but may seek 
initial or additional development in any 
survey area that would shed more light on 
the nature and severity of the veteran's 
service-connected disabilities.

2.  Following the completion of the 
above-indicated VA social and industrial 
survey, the RO should return the 
veteran's claims folders to the VA 
physician who examined the veteran's feet 
and right thumb in August 2002, for an 
addendum to his report.  The VA physician 
should review the pertinent evidence in 
the files, to include the social and 
industrial survey report, the VA medical 
records reflecting that the veteran was 
working as early as in 2000 and 2001, and 
the SSA records reflecting a finding of 
total disability due mainly to the 
nonservice-connected major depression and 
MS, and thereafter render an addendum to 
his report of August 2002 expressing an 
opinion as to the degree of industrial 
impairment that the veteran's service-
connected disabilities cause in the 
veteran.  In particular, he should state 
whether, in his opinion, the service-
connected disabilities, in and of 
themselves, render the veteran unable to 
secure or follow a substantially gainful 
occupation.  If he believes that the 
veteran needs to be re-examined, 
appropriate action should be taken in 
that regard.

In giving his opinion, the VA physician 
should be requested to comment on the 
findings recorded by the VA surveyor as 
part of the VA social and industrial 
survey hereby requested, as well as on 
the reasons for the veteran being 
considered disabled for SSA purposes.  He 
should also offer a complete rationale 
for all of his opinions and conclusions.

3.  Following completion of the above 
action, the RO must review the veteran's 
claims folders and ensure that the 
foregoing development has been conducted 
and completed in full.  If this 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  Subsequently, the RO should review 
the entire evidentiary record in order to 
determine whether the veteran is entitled 
to a total rating based on individual 
unemployability due to his service-
connected disabilities.  A determination 
should be made whether the case should be 
referred to the Director of Compensation 
and Pension for extra-schedular 
consideration.  If the determination 
remains unfavorable to the veteran in any 
way, he should be furnished an SSOC, in 
accordance with the applicable VA laws 
and regulations, and containing detailed 
reasons and bases for the decision 
reached.  Thereafter, the veteran should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.

No action is required of the veteran until he receives 
further notice, but the veteran is hereby advised that he has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



